DETAILED ACTION
Status of Claims
	Claims 1-2 and 4-20 are pending.
	Claim 3 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous ground of rejection under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment.
	All other rejections are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US 2008/0087405), in view of Cohen (US 6,027,630) and in view of Kawahara et al (JP 2004-015024). 
Regarding claim 1, Meng discloses a method (title), comprising:
Electrodepositing a layer of metal coating (60b) on an outer surface of a core (60a) defining a vapor chamber (40) and removing filling material from the coating layer and the pores of a mesh layer lining an inner surface of the metal casing (abstract).  The metal coating includes 
	Meng fails to disclose storing configuration data including dimensions. However, the storage of configuration data would be an obvious engineering step in order to produce the desired electroformed product.  For example, Cohen discloses in the field of electroforming devices, storing the geometry and dimensions of a three-dimensional object in a processor to produce the desired product (Col. 2 lines 56-61, Col. 21 line 56- Col. 22 line 16). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising storing configuration data because Cohen teaches storing data such as dimensions and geometry to produce the desired structure.  
	The combination of Meng and Cohen fails to disclose wherein the clearance perimeter is an open clearance perimeter in a U-shaped form. 
Kawahara discloses a flat plate heat pipe (7) (i.e. vapor chamber) having good heat transfer performance (page 1).  The design of the heat pipe includes an upper surface a lower 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a U-shape formed perimeter because Kawahara teaches wherein a heat pipe or vapor chamber may include various shapes of perimeters such as a U-shape (Figures 3 and 5).  It would have been obvious to produce the vapor chamber of Meng with the shape of Kawahara to produce a vapor chamber with a clearance opening for a particular shape or design of the cooling fan.  Further, selection of a given shape is a matter of engineering design choice that one of ordinary skill in the art would have found obvious.  
Regarding claim 2, the configuration data is present since Meng discloses the vapor chamber as claimed (Figure 2).  Meng discloses electroforming the case including a second region of the vapor chamber (Figure 2).  The claimed electroforming does not require multiple electroforming steps.  The claimed clearance location, perimeter, second clearance, etc. are all part of the geometry and dimensions of the vapor chamber therefore the combination of Meng in view of Cohen and Kawahara covers all necessary dimensions of the vapor chamber.  
	Regarding claim 4, Kawahara discloses the opening as a U-shaped recessed clearance surface (Figures 3 and 5).  
Regarding claim 15, Meng discloses forming a metallic mesh, forming a mandrel (= core), electroforming, forming pores, removing the filling material, filling a working fluid, and hermetically sealing (abstract).  
Claims 5-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US 2008/0087405), in view of Cohen (US 6,027,630), in view of Kawahara et al (JP 2004-015024) and in further view of Dibene II et al. (US 2003/0156400).
Regarding claim 5, Meng, Cohen and Kawahara disclose the claimed invention as applied above.  Cohen discloses storing (Col. 2 lines 56-61) and determining (Col. 21 lines 63-65, Col. 22 lines 62-67) dimensions of electroformed objects.  The combination does not disclose the method including a printed circuit board as claimed. 
Dibene II discloses a voltage regulation module (3530) comprising components (3538) placed on a circuit board (i.e. printed circuit board).  Dibene II discloses a vapor chamber (3510) [0436] having cutouts or clearance holes to allow components to extend through the vapor chamber (Figure 35). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising printed circuit board data because Dibene II teaches wherein vapor chambers are collectively used together with circuit boards to produce voltage regulation modules.  It would have been obvious to include by storing dimensional data of the circuit board along with the vapor chamber and other module components during production of the vapor chamber and the module as a whole.  
Regarding claim 6, dimensional data has been addressed above.  Making determinations based on data including dimensional data is an obvious engineering process step during the fabrication of objects such as vapor chambers.  Methods which can be performed mentally or which are the equivalent of human mental work are unpatentable abstract ideas, and are basic tools of scientific and technological work that are open to all (MPEP § 2106.04(a)(2)).  
Regarding claim 7, updating configuration data is an obvious engineering mental design step.  Cohen further teaches the concept of updating during fabrication (Col. 18 lines 7-12).  
Regarding claim 8, the steps of claim 8 are directed towards obvious engineering mental design steps including storing and determining based on the data provided and obtained.  Such steps in regards to the manufacturing of objects would be obvious to one of ordinary skill in the art.  Methods which can be performed mentally or which are the equivalent of human mental work are unpatentable abstract ideas, and are basic tools of scientific and technological work that are open to all (MPEP § 2106.04(a)(2)).  Multiple electroforming steps to produce a second surface is merely duplication of parts which has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).   Claim 8 further states “a second component supportable” which does not positively recite an object (e.g. a second component) present.  
Regarding claim 9, the steps of claim 9 are directed towards making determinations based on the data provided which would have been obvious engineering design steps to produce the vapor chamber and related components. Methods which can be performed mentally or which are the equivalent of human mental work are unpatentable abstract ideas, and are basic tools of scientific and technological work that are open to all (MPEP § 2106.04(a)(2)).  Further, claim 9 indicates that the second component is supportable, however, the instant claims do not require the present of a second component.  Even if a second component is required, duplication of parts which has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).
Regarding claim 10, updating and making dimensional configurations are obvious engineering design and mental steps as addressed above.  Claim 10 does not specify specific diameters.    
Regarding claim 11, multiple clearance perimeters is merely duplication of parts which has no patentable significance unless a new and unexpected result is produced.  Kawahara teaches the U-shape as described above.  
Regarding claim 12, second electroforming is a mere duplication of parts which has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B). Regarding the configuration data, the data is inclusive of the dimensions of the formed product and selection of dimensions would have been an obvious engineering design choice and mental process step.  
Regarding claim 13, computing, updating and configuring data are obvious engineering design steps and mental process steps which are directed to abstract ideas as addressed above.  Further, Cohen discloses computing (Col. 2 lines 53-55) and updating (Col. 18 lines 7-12).  Regarding the claimed ‘multi-component’, Dibene II discloses a multi-component module.  
Regarding claim 14, Dibene II discloses the circuit board as described above.  Receiving, generating, and determining are obvious engineering design steps and mental process steps which are directed to abstract ideas. 
Regarding claim 16, Meng, Cohen. Kawahara and Dibene II disclose the claimed invention as applied above.  The steps of storing, receiving a configuration, determining, selecting, and electroforming have been addressed above. 
Regarding claim 17, the steps of determining, computing and applying are regarded as obvious engineering design method steps that one of ordinary skill in the art would perform 
Regarding claims 18-20, the combination of Meng, Cohen, Kawahara and Dibene II disclose the claimed invention as applied above.  Storing configuration data including dimensions is an obvious engineering design manufacturing step.  Determining, updating, selecting and ‘exiting’ (e.g. concluding) during the manufacturing of a product such as a vapor chamber are obvious engineering method steps.  Meng discloses the method including electroforming as described above.  Further these steps (e.g. determining) are directed towards mental process steps which are abstract ideas and unpatentable.    

Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered.  The remarks presented on pages 12-21 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment.  On page 21, the remarks are directed towards the claimed steps of “receiving, generating and determining…” and states that the Office action indicates that the specific steps are not obvious engineering design steps and that the Office action ignores these limitations without offering any evidence.  The Examiner respectfully disagrees.  The claimed steps are addressed fully in the Office action.  The Office action indicates that methods which can be performed mentally or which are the equivalent of human mental work are unpatentable abstract ideas, and are basic tools of scientific and technological work that are open to all (MPEP § 2106.04(a)(2)).  Making determinations for example are mental process steps and would be obvious engineering design choices. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795